    Case: 1:20-cr-00637 Document #: 20 Filed: 10/14/20 Page 1 of 11 PageID #:65




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )   No. 20 CR 637
      v.                                 )   Hon. Heather K. McShain
                                         )
JEREMIAH HARRIS,                         )
                                         )
                    Defendant.           )

                 DEFENDANT JEREMIAH HARRIS’S MOTION
                 FOR PRETRIAL RELEASE ON CONDITIONS

      Defendant JEREMIAH HARRIS, by and through his attorneys, BREEN &

PUGH, respectfully moves this Honorable Court, pursuant to 18 U.S.C. § 3142, to

release Mr. Harris on conditions pending trial.

                                    INTRODUCTION

      On September 17, 2020, law enforcement arrested Mr. Harris on a federal

arrest warrant in the above-captioned case, after the filing of a Criminal Complaint

that alleged, from December 2018 and continuing through March 2020, Mr. Harris

“knowingly employed, used, persuaded, induced, enticed, and coerced a minor,

namely Minor 1, to engage in sexually explicit conduct for the purpose of producing a

visual depiction of such conduct, which visual depiction defendant knew and had

reason to know would be transported and transmitted using any means and facility

of interstate and foreign commerce, and which visual depiction was transported and

transmitted using any means and facility of interstate and foreign commerce” in

violation of 18 U.S.C. § 2251(a).
    Case: 1:20-cr-00637 Document #: 20 Filed: 10/14/20 Page 2 of 11 PageID #:66




       Mr. Harris appeared before Magistrate Judge Weisman on September 17, 2020

and the matter was continued based on the Government’s oral request for pretrial

detention. Pretrial Services submitted a report on September 18, 2020,

recommending pretrial release with conditions provided a suitable third-party

custodian could be arranged. On September 21, 2020, the undersigned counsel for

Mr. Harris reported to Magistrate Judge Harjani that Mr. Harris was not in a

position to propose a suitable third-party custodian, which was due to the negative

and prevalent media (and social media) focused on Mr. Harris and the families who

are the most suitable third-party custodians for Mr. Harris.1 As such, Mr. Harris

waived detention until such time as suitable third-party custodians could be secured.

       Since the initial waiver of Mr. Harris’s detention hearing, the defense informed

the Government and Pretrial Services that the defense would be proposing that, if

the Court determined pretrial release on conditions was appropriate in this case, Mr.

Harris’s longtime guardian and maternal figure, as well as other parents from the

“cheer community” were willing to serve as Mr. Harris’s third-party custodians.

Additionally, Mr. Harris offers the townhome he owns,

        , as additional collateral for any proposed secured bond. For the reasons stated

herein, Mr. Harris respectfully submits that the Court should deny the Government’s

Motion for Pretrial Detention and release him on conditions.

                                   LEGAL STANDARDS

       The Bail Reform Act of 1984 (“the Act”) favors a defendant’s release over


1After the passing of Mr. Harris’s late mother while he was in high school, various families in the
competitive cheerleading community essentially stepped in to help raise Mr. Harris.


                                                2
    Case: 1:20-cr-00637 Document #: 20 Filed: 10/14/20 Page 3 of 11 PageID #:67




pretrial detention. United States v. Barnett, 986 F. Supp. 385, 392 (W.D. La. 1997).

The Act requires a defendant’s “pretrial release under the least restrictive condition

or combination of conditions that will reasonably assure the appearance of the person

as required and the safety of the community.” Id. The Act provides a court with four

options with respect to release or detention: (1) release on personal recognizance; (2)

release on conditions; (3) temporary detention to permit revocation of conditional

release; and (4) detention. 18 U.S.C. § 3142(a) (West 2020).

      The Court may only deny a defendant’s release where there are no conditions

that will reasonably assure the defendant’s appearance or the safety of the

community. United States v. Hammond, 204 F. Supp. 2d 1157, 1161 (E.D. Wis. 2002).

“Only in rare circumstances should release be denied, and doubts regarding the

propriety of release should be resolved in favor of release.” Id.; United States v. You,

08 CR 181, 2008 WL 2755067, at *2 (N.D. Ill. July 14, 2008); United States v. Ali, 05

CR 936, 2005 WL 3115876, at *2 (N.D. Ill. Nov. 18, 2005). The wide range of

conditions available to the Court ensures that very few defendants are subject to

pretrial detention. Barnett, 986 F. Supp. at 392.

      In determining what conditions will assure a defendant’s appearance, the Act

directs courts to consider: (1) the nature and circumstances of the offense charged; (2)

the weight of the evidence against the defendant; (3) the history and characteristics

of the defendant; and (4) the nature and seriousness of the danger to the community

posed by the defendant’s release. 18 U.S.C. § 3142(g) (West 2020). In order to detain

a defendant prior to trial, the government bears the burden of proof in showing that




                                           3
     Case: 1:20-cr-00637 Document #: 20 Filed: 10/14/20 Page 4 of 11 PageID #:68




a defendant poses a flight risk or a danger to the community. United States v. Jones,

804 F. Supp. 1081, 1088 (S.D. Ind. 1992). Risk of flight must be proven by a

preponderance of the evidence. Id. Alternatively, danger to the community must be

proven by clear and convincing evidence. United States v. Salerno, 481 U.S. 739, 750

(1987). However, the instant offense is one that triggers a rebuttable presumption set

out in 18 U.S.C. § 3142(e)(3)(E) that no condition or combination of conditions will

assure the safety of any other person and the community pertaining to individuals

charged with an offense involving a minor. Given the nature and circumstances of

the purported offense and the history and characteristics of the defendant, Mr. Harris

rebuts this presumption.

                                    ARGUMENT

       There exist sufficient conditions to ensure Mr. Harris’s appearance and the

safety of the community. The charged offenses, while serious in nature, do not present

any facts that lead to the conclusion that – when sufficient conditions are

implemented – Mr. Harris is a flight risk or a danger to the community.

I.     The Nature and Circumstances of the Offense and the Weight of the
       Evidence Against Mr. Harris is Not Persuasive Enough to Merit
       Detention Pending Trial.

       When determining whether a defendant should be released pending trial, the

first two factors the Court is to consider are the nature and circumstances of the

purported offense, specifically whether the offense is “a crime of violence…or involves

a minor victim” and the weight of the evidence against the defendant. 18 U.S.C. §

3142(g) (West 2020). The Government argues that the purported offense here is “both




                                          4
    Case: 1:20-cr-00637 Document #: 20 Filed: 10/14/20 Page 5 of 11 PageID #:69




a crime of violence and involves a minor victim.” Dkt. 19, Government’s Motion for

Pretrial Detention at 2. It is important to recognize, however, that Mr. Harris had

barely reached the age of majority when the purported criminal conduct occurred.

      As a starting point, the competitive cheerleading community in which Mr.

Harris grew up is vastly different than the typical middle school and high school

environments in which most children grow up. In the “cheer” world, coaches create

teams with children of all different ages, largely depending on the child’s skill and

ability to execute various tumbling stunts. When creating these teams, coaches

encourage team members to bond and establish relationships with teammates

outside of practice. This type of team building not only establishes lasting friendships,

but also mutual trust among teammates. It also ultimately leads to building a strong

and unified cheerleading team. However, with any age gap comes a difference in the

level of maturity for each child. When younger children are placed onto teams with

older children, they are inherently exposed to the older children’s communications,

relationships, and oftentimes, sexual experiences.

      In the early years of Mr. Harris’s life, he was fully immersed into the “cheer”

world where sexual predators were largely unchecked with children of all ages. At

the time of the purported offense conduct described in the Criminal Complaint, Mr.

Harris was in most respects a child himself interacting with other children. Even if

the allegations in the Criminal Complaint are taken as true, the alleged offense

conduct did not include any physical force or threat of force. Unlike many individuals

charged with similar offense conduct, Mr. Harris was not a coach or supervisor, but




                                           5
      Case: 1:20-cr-00637 Document #: 20 Filed: 10/14/20 Page 6 of 11 PageID #:70




was instead a fellow member of the cheer squads.

          Additionally, the Government concedes that due to the nature of the purported

offense conduct, Mr. Harris remains a danger “until he receives significant mental

health sex offender treatment.” Dkt. 19 at 5. If Mr. Harris were to be detained

pending trial, he would be unable to receive the proper mental health treatment the

Government is proposing he needs. Indeed, the undersigned counsel has already

arranged for evaluation and treatment on the outside and Mr. Harris, as well as his

proposed third-party custodians, are in full support of this.

II.       The History and Characteristics of Mr. Harris Do Not Support the
          Government’s Position That He is a Dangerous Child Predator.

          The third factor the Court is to consider when determining whether a

defendant should be released pending trial is the history and characteristics of the

defendant, including “the person’s character… and mental condition.” 18 U.S.C. §

3142(g)(3) (West 2020). By way of background, Mr. Harris was born into crisis and

extreme poverty. Growing up, he lived with his single mother, Lizzie Bowman, his

sister,             , and his sister’s son, on public assistance in Bolingbrook, Illinois.

At the age of eight, Mr. Harris and his family lived in a single room at the La Quinta

Motel adjacent to Interstate 55 with the help of federal funding to subsidize the cost

of rent. Living in that motel room as a child, Mr. Harris witnessed his mother

deteriorate under the lash of lung cancer. Two years after moving into the motel, Mr.

Harris’s mother passed away in the very bed he and his mother shared. After his

mother’s death, his sister                 acquired custody of Mr. Harris and they

remained at the motel for a time until Mr. Harris’s estranged father,                    ,



                                             6
    Case: 1:20-cr-00637 Document #: 20 Filed: 10/14/20 Page 7 of 11 PageID #:71




entered the picture. Mr. Harris the Senior took advantage of the public aid his son

and daughter were receiving and moved into the motel room. Shortly thereafter, the

motel closed due to code violations and the young Mr. Harris found himself homeless

once again.

      Mr. Harris’s hardscrabble home life was not his only burden as his student life

at Bolingbrook High School was equally cruel. The children at Bolingbrook High

relentlessly ridiculed, mocked, and bullied Mr. Harris throughout his freshman and

sophomore years. Mr. Harris was forced to hide his interest in competitive

cheerleading in fear of repercussions and unsolicited attention from other students.

Mr. Harris struggled with depression and obesity as he tried to cope with the loss of

his mother, the incessant bullying in school, and his desperate conditions at home.

      In 2015, by an act of Providence, the “cheer moms” and their families rescued

Mr. Harris and took on the responsibility of raising the boy they had all come to love.

One particular family took Mr. Harris in and raised him as their own child, affording

him the opportunity to attend Waubonsie Valley High School. Unlike Bolingbrook

High, the Waubonsie Valley community wholeheartedly embraced Mr. Harris,

celebrating him in his individuality and being “different.” Mr. Harris flourished in

this new environment and successfully graduated from Waubonsie Valley High

School in 2017 with a full cheerleading scholarship to Navarro College in Corsicana,

Texas.

      While Mr. Harris enjoyed the good fortune and generosity of his adoptive

families of the “cheer” community, it is obvious that the hardships of his younger




                                          7
       Case: 1:20-cr-00637 Document #: 20 Filed: 10/14/20 Page 8 of 11 PageID #:72




years had not been professionally addressed. Interviews of Mr. Harris’s “cheer family”

reveal that despite Jerry’s sunny disposition and resilient spirit, he

                              , struggled with his own sexual identity, and had great

difficulty reconciling the loss of his mother.

III.     There Are Sufficient Conditions to Assure There is No Danger to Any
         Person or the Community If Mr. Harris Is Released.

         The last factor the Court is to consider when determining whether a defendant

should be released pending trial is the “nature and seriousness of the danger to any

person or the community that would be posed by the person’s release.” 18 U.S.C. §

3142(g)(4) (West 2020).

         Mr. Harris has a vast network of supporters in spite of the serious criminal

allegations brought against him. As the Pretrial Services Report indicates,

            ,2                   ,                   , and                                  are all

willing to serve as third-party custodians for Mr. Harris. The undersigned counsel

and Pretrial Services have also been in contact with a number of other parents from

the “cheer” community who are equally supportive. Each of these putative third-party

custodians understand the weight of their responsibility to the Court and intend on

honoring this commitment.

         Moreover, Mr. Harris is in a position to execute a bond secured by his




2 Ms.            is more than just a third-party custodian. She has taken care of Mr. Harris and
has been a “mother” to him since his biological mother died. Ms.             attended Mr. Harris’s
senior registration, his first day at school, his senior homecoming, helped fill out his college and
FAFSA applications, planned his graduation party, and spent all of the major holidays with him,
including Mother’s Day.



                                                 8
    Case: 1:20-cr-00637 Document #: 20 Filed: 10/14/20 Page 9 of 11 PageID #:73




townhome as added assurance that he will follow the Court’s directives. Finally,

Pretrial Services’ recommendation that GPS monitoring with home detention be

imposed, along with precluding Mr. Harris from any internet access, reasonably

assures the Court the safety of the community. As mentioned above, Mr. Harris

stands ready, willing, and able to participate in mental health evaluation and

treatment. Pretrial Services suggests such participation and Mr. Harris’s attorneys

have made such arrangements. As the Government concedes, this young man is in

need of treatment and the MCC has no such resources available. Moreover, the

conditions of the global pandemic make entry by treating professionals into the MCC

nearly impossible.

      Lastly, Mr. Harris is asthmatic which places him at grave health risk if he was

to contract the COVID-19 novel coronavirus. https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/asthma.html. He has been in custody at the MCC since

September 17, 2020, while the average number of COVID-19 cases have been

trending upward in Cook County. https://ccdphcd.shinyapps.io/covid19/. While the

MCC and the BOP take steps to ameliorate the spread of COVID-19, the dangers of

confinement and transmission of COVID-19 are manifest.




                                         9
   Case: 1:20-cr-00637 Document #: 20 Filed: 10/14/20 Page 10 of 11 PageID #:74




                                  CONCLUSION

      Based on the foregoing and with the support of Pretrial Services, Mr. Harris

respectfully submits the Court release him on conditions consistent with the

recommendations of Pretrial Services and any other conditions the Court deems

appropriate.


                                      Respectfully submitted,

                                      /s/    Todd S. Pugh



Thomas M. Breen
Todd S. Pugh
Jonathan M. Brayman
Robert W. Stanley
Chelsy L. Van Overmeiren
BREEN & PUGH
53 W. Jackson Blvd., Suite 1215
Chicago, Illinois 60604
(312) 360-1001 (t)
(312) 362-9907 (f)
tpugh@breenpughlaw.com




                                        10
   Case: 1:20-cr-00637 Document #: 20 Filed: 10/14/20 Page 11 of 11 PageID #:75




                         CERTIFICATE OF SERVICE

      The undersigned attorney hereby certifies that the following document:

                DEFENDANT JEREMIAH HARRIS’S MOTION
                FOR PRETRIAL RELEASE ON CONDITIONS

was served on October 14, 2020, in accordance with Federal Rule of Criminal
Procedure 49, Federal Rule of Civil Procedure 5, Local Rule 5.5, and the General
Order on Electronic Case Filing (ECF) pursuant to the district court’s system as to
ECF filers.


                         By:    /s/   Chelsy L. Van Overmeiren




                                        11
